Title: To Thomas Jefferson from Thomas Gillespie, 3 March 1806
From: Gillespie, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Washington County March 3d 1806
                        
                        I am under the Necessity of Dropping a Line to your Excellency for information on a subject to me of Singular
                            Importance.—I had a brother who Left this Country in December 1803—& went to New Orleans from thence I am inform’d,
                            went on Board of a Merchant ship bound for Liverpool in England—there was Impress’d by the British on Board of a Man of
                            war & put in Irons & by his Letter to us after his Arrivel in america some time last spring stated that he threw
                            himself over Board & made to an American Vessel than in the same Harbour—When he wrote to his father Last spring, he
                            Expected to be home in two months, at about the Expiration of the two months he wrote to his father from Pittsburgh in
                            Allegany County that he was than going on to [Postoiment?] with a Comrade
                            Whom he Call’d Ewing—& both Employ’d by some departmant of the United States to teach the Indians to farm but did not
                            Inform us of his farthest plan of destinantion so that we are unable to hear any more of him—
                        My Most Anxious Wish is that your Excellency wou’d Acquaint Me by a line as Speadily as Convinient in what
                            department he has been Employ’d if Employ’d at all his salary & his place of Destination—as we have received no account
                            from him since he left Pittsburgh we begin to think he may be dead—Your Particular attention to these few lines shall be
                            thankfully acknoledg’d by a firm republican as his knoledge directs & with Esteem 
                  I have the honour to Subscribe myself your Freind & Humble Servant
                        
                            Thomas Gillespie
                            
                        
                        
                            NB. When you write direct to West Middle Town Pennsylvania.
                        
                        
                            T. G. 
                        
                    